UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended June 30, 2011. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 15 Exchange Place, Suite 500, Jersey City, NJ 08302 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: 646-367-1747 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange Where Registered Common Stock, $.001 par value NYSE Amex Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ The aggregate market value of the Registrant’s common stock, $.001 par value, held by non-affiliates as of December 31, 2010, the last business day of the second fiscal quarter, was $70,434,825. As of September 15, 2011 the number of shares outstanding of the Registrant’s common stock was 49,158,955, $.001 par value. DOCUMENTS INCORPORATED BY REFERENCE: None. Explanatory Note We have determined that, in our Annual Report as originally filed, a deferred tax asset in the amount of $2,614,817 was improperly valued as an asset as of June 30, 2011 and that a valuation allowance for 100% of the balance of the deferred tax asset should be recorded.Upon review, management decided that the Company did not have sufficient competent evidence to support its conclusion that the Company would earn taxable income in the future against which it could realize the benefit of its net operating loss carryforwards. The restatement has resulted in changes to the financial statements identified in Note 2 to the Consolidated Financial Statements.The restatement has also resulted in the addition of Note 2 (Restatement) and a modification to Note 15 (Taxes) to the Consolidated Financial Statements, as well as appropriate changes to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”In addition, as a result of discovering the need to restate, we have modified the disclosure in Item 9A, “Controls and Procedures.” Except as discussed above, and except as required to reflect the effects of the restatement in this Form 10-K/A, we have not modified or updated disclosures presented in the original annual report on Form 10-K. Accordingly, this Form 10-K/A does not reflect events occurring after the filing of our original Form 10-K or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-K. Accordingly, this Form 10-K/A should be read in conjunction with our periodic filings made with the SEC subsequent to the date of the original filing, including any amendments to those filings, as well as any Current Reports filed on Form 8-K subsequent to the date of the original filing. 1 Part II - Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations – Restated You should read the following discussion and analysis of our financial condition and results of operations in conjunction with our combined and consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K/A. The discussion in this section contains forward-looking statements that involve risks and uncertainties. As a result of various factors, including those set forth under “Risk Factors” and elsewhere in this report, our actual future results may be materially different from what we expect. We are a specialized pharmaceutical company focusing on research, development, manufacturing and marketing of a broad range of narcotics, pain management, and addiction treatment pharmaceutical products. Our broad product line is comprised of prescription and over-the-counter pharmaceutical products.Our pharmaceutical products have been approved by the Chinese State Food and Drug Administration, or SFDA, based on demonstrated safety and efficacy. We sell our products primarily to hospitals, clinics, pharmacies and retail in most of the provinces of China, including rural areas and major cities.More importantly, we are dedicated to bringing the new generation of narcotics and pain medicines into the Chinese market and we have invested significantly in developing our core pipeline products and advancing them into clinical stages. Results of Operations-Comparison of the year ended June 30, 2011 and 2010 Factors Influencing Pharmaceutical Market in China in 2011 Since the beginning of 2011, the bidding system of the market reform of pharmaceutical products in China has an adverse impact on the general pricing of those drugs that won the bidding to be included on the Essential Drug List. At similar time, raw materials, including those that were used to make certain products, especially the herbal medicines, have experienced inflation. In some instances, the inflation is very significant. In the most severe cases, the combined effect of pricing pressure and rising cost of raw materials made it non-profitable for certain products. Revenue Revenues for the year ended June 30, 2011 were $6,651,048, representing an 8.8% increase from the revenues of $6,115,774 that we realized during the fiscal year ended June 30, 2010.The increase in revenue is due to increased product sales of 5.8% and foreign currency translation changes contributed 2.8% to sales growth.We increased our selling efforts from July 2010 and adjusted our marketing strategy, which had a positive effect on our sales.However, there had been a very significant increase in the price of raw materials such that some of our products that have won the bidding to be included in the government’s Essential Drug List had become non-profitable.We therefore stopped promotional efforts on these product lines with unattractive gross margin, which had an adverse impact on our total sales.During 2011, these products accounted for only 6.8% of our total sales. Cost of Goods Sold Cost of goods sold was $3,327,723 for the year ended June 30, 2011, which was 42% higher than the $2,341,195 in costs incurred during the year ended June 30, 2010.The gross margin ratio was decreased from 61.7% to 50%.Rising cost of raw materials mentioned above is the primary reason for the decrease in gross margin.Increased cost of labor also had a negative impact on gross margin. Gross Profit Gross profit was $3,323,325 for the year ended June 30, 2011, 12% lower than the gross profit of $3,774,579 from previous year, reflecting the combined effects of higher sales and lower gross margin ratio. 2 Research & Development Expenses Research and development expenses were $929,598 for the year ended on June 30, 2011, representing a 40% decline from $1,540,744 that incurred from previous year. Our R&D expenses could fluctuate significantly from period to period, reflecting the progress and timing of our various drug development projects. General and Administrative Expenses Our General and administrative expenses consist primarily of employee compensation and benefits payable to your general management, finance and administrative staff, professional and legal fees, and bad debt expenses.In the year ended June 30, 2011, our general and administrative expenses were $4,787,346, 982,374 or 25.8% higher than $3,804,972 incurred from previous year.Among the significant contributors to the increase in general and administrative expense were the following: · In fiscal year 2011 we incurred cash compensation expenses of $902,425 in our subsidiary in China, which is 74.8% higher than $516,258 incurred in fiscal year 2010.There was significant wage inflation across the country during 2011.A strong RMB also contributed to the increase, by 2.8%.The Company increased wages for many employees accordingly, in order for us to attract and retain talented employees. · Bad debt expenses.We perform accounts receivable aging analysis of each customer periodically. As a result of our periodic review and continuous efforts to collect our accounts receivable, we had charges of bad debt expense of $917,958 and $216,440 for the year ended June 30, 2011 and 2010, respectively. We sell our products to both distributors and retailers, and the payment terms range from 30 days to 90 days from invoice date or receipt of goods, whichever is late. We evaluate collectability of our accounts receivable periodically and provide a bad debt reserve based on their aging and the results of our collection action. Selling Expense Selling expenses in the amount of $1,603,114 were 17% higher than $1,367,997 spent on selling during the previous fiscal year.The increase was mainly due to expansion of our sales and marketing personnel, which contributed positively to our selling expenses, while decreasing promotion on certain products with unattractive gross margin has the opposite effect. Depreciation and amortization expense decreased 7.8% from $645,004 in fiscal year 2010 to $594,720 in fiscal 2011.The main reason for the decrease is that we sold the remaining fixed assets after Lerentang relocation during the fiscal year 2010.There was no depreciation expense associated with those assets in 2011. As a result of these expenses and reduction of gross profit, our loss from operations increased 28% from $3,584,138 incurred in fiscal year 2010 to $4,591,453 in fiscal 2011.The significant increase in the loss was primarily due to lower gross profit, higher general and administrative expenses, and higher selling expenses.Less spending on R&D had a positive impact on loss. Interest expense was $1,744,735 for fiscal year 2011, 28% lower than the interest expense of $2,427,675 incurred in fiscal 2010.The reduction of interest expense was primarily due to repayment and conversion of a convertible debenture in May 2010. The volatility in the market price of our common stock has a significant impact on the fair valuation of our outstanding warrant liabilities.During the fiscal year ended June 30, 2011, this value decreased by $1,912,373, primarily due to a decline in the market price of our common stock.The decrease was recorded as other income for the year.In the previous fiscal year ended on June 30, 2010, decline in the market price of our common stock led to a decline of $1,455,368 in the fair value of outstanding warrants and other derivative liabilities, with a corresponding other income in that amount. 3 Taxes and Effect of Expiration of Net Operating Loss Carrryforward The Company’s Chinese subsidiaries are governed by income tax laws of the PRC concerning private-run enterprises, which are generally subject to taxes at a statutory rate of 25% on income reported in the statutory financial statements prepared in accordance with PRC GAAP after appropriate tax adjustments. Operating loss can be carryforwarded for five years in China and twenty years in the U.S. As reflected in the restated financial statements included in this Report, subsequent to the initial filing of our Annual Report on Form 10-K, the Company concluded that it was more likely than not that its operating loss carryforward in China would not be realized, due to the expiration of net operating loss.The write-off of the operating loss carryforward resulted in a non-cash tax expenses that contributed to tax expenses of $3,394,103 for the year ended June 30, 2011, compared to a tax benefit of $63,058 for the year ended June 30, 2010.(Please see note 15 for more details.) The Company realized a net loss of $7,817,918 for the fiscal year ended June 30, 2011.However, because the Company owns only 95% of Hebei Aoxing, 5% of that company’s income was attributed to the minority interest.Therefore the net loss for the fiscal year attributable to the shareholders of Aoxing Pharmaceutical was $7,410,848.In comparison, during the fiscal year ended June 30, 2010, there was a forgiveness of $3,648,616 debt by Bank of China that we recorded as other income, which helped reduce the net loss to $844,771.After deducting income (loss) attributable to the 5% minority interest in Hebei Aoxing, net loss attributable to shareholders of Aoxing Pharmaceutical was $832,159. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations and otherwise operate on an ongoing basis. During fiscal year 2011, the changes in Company’s liquidity and capital resources are mixed.On the negative side, cash and cash equivalent position has decreased by $1,214,966.On the positive side, a debt-to-equity conversion at the end of the fiscal year helped reducing the company’s total debt service obligation by $2,766,511. Our cash balance on June 30, 2011 was $2,770,744, compared to $3,985,710 on June 30, 2010. The decrease reflected the combined effects of cash use in operating activities ($2,673,141), capital expenditure ($1,373,156), net borrowing, and repayment of loans to unrelated parties. Working capital deficit on June 30, 2011 was $7,257,567, which is $2,622,080 more than the working capital deficit of $4,635,487 on June 30, 2010.Decrease in current assets, mostly due to a lower cash position, contributed $1,541,911 to the increase in the deficit.Increase in current liabilities contributed $1,080,169 to the deficit.Two main contributors to the increase in current liabilities are higher accrued expenses and other current liabilities ($622,881) and higher bank loan balance ($430,644) entirely due to foreign currency translation of the same amount of loan in RMB, which appreciated about 5.3% from June 30, 2010 to June 30, 2011. Long term debt has declined by $3,023,013 from $8,551,061 on June 30, 2010 to $5,528,048 on June 30, 2011, primarily due to the debt to equity conversion.On June 26, 2011, the Company reached an agreement with six debt holders, including our Chairman and CEO, Mr. Zhenjiang Yue, to convert certain outstanding debts and accrued interest totaling $6,567,200 into shares of the Company’s common stock at $2.70 per share. Our total debt service obligation, listed below, was $14,298, 074 on June 30, 2011, $2,766,511 less than the $17,064,585 debt service obligation on June 30, 2010.The decrease in total debts is significantly greater than the decrease either in current assets ($1,541,911) or in cash level (1,214,966). 4 Our operations during the year ended June 30, 2011 used $2,673,141 in cash, compared to $3,978,718 cash consumed during the year ended June 30, 2010.This change primarily reflected less use of cash for research and development, a more favorable change in inventory levels in comparison to the year ended June 30, 2010. Our ongoing expansion of operations led us to improve our manufacturing facility by acquiring new machinery and equipment for $1,373,156 during the year ended June 30, 2011.In the previous year, capital expenditure was $1,996,018.Our capital expenditure will fluctuate significantly from one year to another, depending on the need and timing of manufacturing facility expansion or improvements. As a result of the several debt refinancing and the debt-to-equity conversion mentioned above during fiscal 2011, our debt service obligations on June 30, 2011 were: Less than After 5 Contractual Obligations Total 1 Year 1-2 Years 2-3 Years 3-4 Years 4-5 Years Years Short term Borrowing $ $ Banks Affiliates $ $ $ Others TOTAL $ On June 30, 2011, we had cash of $2.77 million in our bank accounts.In April 2011, we obtained GMP certification for tincture and pill formulation facilities and have resumed production for some products that we were not able to manufacture before. For our next fiscal year, we anticipate our cash flow from operations to improve, due to more products available for sale.Presently, the Company does not anticipate large capital expenditure projects in the next 12 months. As a result, the Company will be able to operate at much lower cash burn rates, if needed, without major impact on its operations. The Company does anticipate that its current cash position will be insufficient to support the Company's operations at current capacity for the next 12 month period and, therefore, will need to seek additional financing of its operations. The Company may also want to seek financing to fund expansion of our operations, extend our reach to broader markets, or to acquire additional entities.We may rely on bank borrowing as well as capital raises. We are actively exploring various proposals and alternatives in order to secure sources of financing and improve our financial position. We may raise such additional capital through the issuance of our equity securities, which may result in significant dilution to our current investors.Other options considered include issuance of convertible debt, a new bridge loan, and arrangement to out-license intellectual property.We are also exploring potential strategic partnerships, which could provide a capital infusion to the Company. Application of Critical Accounting Policies In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for fiscal year 2011 and 2010, there were three estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.These were: · the determination, described in Note 2 to our restated Consolidated Financial Statements, to record a valuation allowance for 100% of the balance of our deferred tax asset.The determination was based on our review of Company’s prospects for taxable income and our assessment that it was more likely than not that our net operating loss carryforward in China would expire before being realized. 5 · the determination, described in Note 3 to our Consolidated Financial Statements, to record an allowance for doubtful accounts in the amount of $543,697 and $2,575,177 for the year ended June 30, 2011 and 2010, respectively.The determination was based on our review of the credit history of the relevant customers and the results of our collection efforts. · The calculation, described in Notes 3 and 13 to the Financial Statements, of the implicit value of our outstanding warrants and derivative liabilities.The determination was based on comparison with market-valued derivative instruments. We made no material changes to our critical accounting policies in connection with the preparation of financial statements for fiscal year 2011. Impact of Accounting Pronouncements New accounting rules and disclosure requirements can significantly impact the comparability of our financial statements. There are no recent accounting pronouncements that have had a material effect on our financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Part II - Item 8.Financial Statements and Supplementary Data Index to the Consolidated Financial Statements Page F-1 Report of Independent Registered Public Accounting Firm. F-2 Restated Consolidated Balance Sheets as of June 30, 2011 and 2010. F-3 Restated Consolidated Statements of Operations and Other Comprehensive Loss for the Fiscal Years Ended June 30, 2011 and 2010. F-4 Restated Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended June 30, 2011 and 2010. F-5 Restated Consolidated Statements of Cash Flows for the Fiscal Years Ended June 30, 2011 and 2010. F-6toF-21 Notes to Restated Consolidated Financial Statements. 6 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors Aoxing Pharmaceutical Co., Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Aoxing Pharmaceutical Co., Inc. and subsidiaries as of June 30, 2011 and 2010 and the related consolidated statements of operations and comprehensive loss, changes in stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Aoxing Pharmaceutical Co., Inc. and subsidiaries as of June 30, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. Accompanying consolidated financial statements for the year ended June 30, 2011 has been restated as discussed in Note 2. /s/ Paritz & Company, P.A. Hackensack, New Jersey September 27, 2011, except for Note 2 and Note 15 which are dated September 21, 2012 F -1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, June 30, (Restated) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $543,697 and $2,575,177, respectively Inventory Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation Deferred income tax - Goodwill Other intangible assets Investment in joint venture - TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties - others Warrant and derivative liabilities TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 49,158,955 and 46,494, 903 shares issued and outstandingon June 30, 2011 and 2010, respectively Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to financial statements F -2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS For the Years Ended June 30, (Restated) SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) ) Change in fair value of warrant and derivative liabilities Forgiveness of debt - TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) ) Income taxes (credit) ) NET LOSS ) ) Net loss attributed to non-controlling interest in subsidiaries ) ) LOSS ATTRIBUTABLE TO THE SHAREHOLDERS OF THE COMPANY ) ) OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment COMPREHENSIVE LOSS ) ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) BASIC AND DILUTED LOSSES PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See notes to financial statements F -3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY COMMON PREFERRED ADDITIONAL OTHER TOTAL SHAREHOLDERS' NON STOCK STOCK PAID-IN ACCUMULATED COMPREHENSIVE EQUITY CONTROLLING TOTAL SHARES VALUE SHARES VALUE CAPITAL DEFICIT INCOME OF THE COMPANY INTEREST EQUITY BALANCE - JUNE 30, 2009 $ - $
